Woods, J.,
delivered the opinion of the court.
On the twenty-sixth day of December, 1880, an attachment writ was taken out by appellants against appellee, and the same levied upon the latter’s personal property, but no personal service was made upon Coen. In April, 1881, a declaration in attachment, based on an open account, was filed. The property seized was condemned to sale, and a personal judgment by default was entered against the defendant, the case then going off the docket. From April, 1881, until March, 1893, the appellants rested upon their void personal judgment, taking no steps to correct the palpable and fatal error in the record of it. At the last-named *652date the appellants awoke from their long sleep, and i’e-ap-. peared in court. They had their case redocketed by the clerk of the court, after its twelve years’ disappearance, and then had the appellee summoned, for the first time, to answer their original declaration. At the same time, they moved to set aside and vacate their ancient void judgment, and proceeded to treat the original suit as still pending. Thereupon, opposing counsel appeared in court, and moved to dismiss the action. This motion being overruled, the defendant filed his plea, in which he averred the facts herein-before referred to by us, and invoked the bar of the statute of limitations. To this plea appellants demurred, and, their demurrer being overruled, the suit was by the court dismissed on their declining to plead further. From this action of the court, the present appeal is taken.
It thus appears that appellants began their suit in attachment in the year 1880, and, after taking a void judgment— void on the face of the records — permitted their case to disappear from the docket, and suffered that which, at common law, would have amounted to a discontinuance, aud, for about twelve years thereafter; took no steps ixx the further prosecution of their suit. They should have taken' timely actioix to have their blunder corrected and to secure their rights. They have supinely waited until their cause of action has loxxg been barred, axxd they now move too late. If they had secured a valid judgment in 1880, that would have been barred yeax’s ago, axxd it cannot be maintained that their neglected open aecoxxnt stands oxi higher ground than a valid judgment would occupy had one been rendered.
The case is clearly within the decisions in the Cases of Ralph v. Prester, 28 Miss., 744, and Person v. Barlow, 35 Ib., 174, and the rights of the appellee are not unfavorably affected by the opinions in Moore v. Hoskins, 66 Miss., 496; Insurance Co. v. Francis, 52 Ib., 457; Meyer v. Whitehead, 62 Ib., 387; and Kelly v. Harrison, 69 Ib., 856. This last-named case is thought by counsel for appellants to conclxx*653sively settle the present contention adversely to appellee. A careful examination will clearly distinguish that case from the one at bar. In the case of Kelly v. Harrison there were irregularities in the process and in its service which were amendable, and there was a judgment valid on the face of the record, from which no appeal was taken. "When too late for an appeal to lie, and when the cause of action was barred by lapse of time, on defendant’s motion, supported by evidence of matters in ¶ais, the judgment was set aside while yet alive. There was no neglect or fatal dilatoriness on the part of the plaintiff, and the judgment, regular on its face, into which the cause of action had been mei'ged, was not barred. The suit was still pending when the defendant, by evidence dehors the record, showed the judgment to be void. The cause of action was barred, but the judgment in which it merged was alive. In the case at bar, the cause of action and judgment alike are barred.

Affirmed.